Exhibit 99.1 BROOKRIDGE FUNDING LLC FINANCIAL STATEMENTS DECEMBER 31, TABLE OF CONTENTS Page(s) INDEPENDENT AUDITOR'S REPORT i FINANCIAL STATEMENTS EXHIBIT A Balance Sheet as of December 31, 2008 ii EXHIBIT B Statement of Income for the year ended December 31, 2008 iii EXHIBIT C Statement of Changes in Members' Capital for the year ended December 31, 2008 iv EXHIBIT D Statement of Cash Flows for the year ended December 31, 2008 v EXHIBIT E Notes to Financial Statements vi-vii INDEPENDENT AUDITOR'S REPORT ON SUPPLEMENTAL INFORMATION viii Schedule 1 Schedule of Operating Expenses for the year ended December 31, 2008 ix i INDEPENDENT AUDITOR’S REPORT To the Members Brookridge
